DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 08/30/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rory Pheiffer on 08/30/2022.

The application has been amended as follows: 
Claim 2, line 2-3, “at least a portion of the connecting neck is a” has been deleted and replaced with “the”.
Claim 2, line 3, “that” has been deleted.
Claim 4, line 1, “removable” has been deleted and replaced with “flexible”.
Claim 15, line 1, “suture” has been inserted before “filament”.
Claim 16, line 1, “suture” has been inserted before “filament”.
Claim 17, line 1, “suture” has been inserted before “filament”.
Claim 21, line 4, “the” before “opening” has been deleted and replaced with “an”.

Reasons for Allowance
Claims 1-17 and 21-24 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a surgical repair construct where the connecting neck is a coaxial sliding neck comprising a portion of the first suture filament positioned within an interior cannulation of the first suture filament, as recited in claim 1, or a surgical repair construct having a single first suture filament forming a connecting neck being a coaxial sliding neck comprising a first portion of the first suture filament within a second portion of the first suture filament, as recited in claim 23.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2011/0270278 (Overes) which teaches a similar surgical repair construct.  The applicant points out that Overes does not teach or suggest this recited limitation because it fails to teach a portion of the first suture filament positioned within an interior cannulation, as recited in claim 1, or the first suture filament being a single filament, as recited in claim 23 (see page 7-8, filed 06/01/2022). Examiner agrees.
As discussed above, Overes does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Overes, alone or in combination, to teach the claimed construct.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771